DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications filed on 11/30/2020
Claims 1-20 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered by the RCE filed on 11/30/2020
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

After a thorough search and examination of the present application and prior art reviewed in searches preformed in EAST (US Patent, US Patent Publications, EPO, JPO, DERWENT, and IBM-TDB), Google Patents, IP.com InnovationQ, and in Non-Patent Literature to included Google Scholar (IEEE, ACM, and other scholarly journals) and InnovationQ NPL, claims 1-20 are allowable.
The independent claims 1, 10, and 16 present in the claims set filed 10/28/2020 as entered by the RCE of 11/30/2020 now further clarify and recite the specific operations of the invention as directed to an invention for monitoring collaborative sessions with a sensor device to detect and classify various participant contributions to the session including: “determining a dynamism of the first participant 
The closest prior art found in the searches are Shepherd (US2015/0154291), Kelkar (US2013/0006681), and Massey (US2013/0117279) as cited in the previous Office action rejections. As well as additional closest references found in the searching to include Krasadakis (US2018/0007100), Flores (US2016/0117624), Zhu (US2013/0326346), and Lorphelin (US2013/0254298).
Shepherd, as cited in the previous Office action, teaches generally managing and monitoring collaborative sessions. This includes various sensor devices detecting user or participant activity in a collaborative sessions. Shepherd has general classifications using intelligence techniques of the contributions, including based on topic, tone, interruptions, etc. Shepherd as in [0090] also teaches engagement metrics of participants that include checking keywords during conversations in relation to a session topic. However, nothing in Shepherd is related to analyzing, classifying, or otherwise determining how dynamic a user’s contribution as a “dynamism” based on a similarity comparison of the subject matter of the detected activities to previous contributions of the user or other users in the session.
Kelkar, as cited in the previous Office action, teaches generally using user profiles and analytics of such profiles to identify traits of users/participants and select participants for a new/second meeting or collaboration session. Kelkar describes updating a user profile based on contributions of a user and 
Massey, as cited in the previous Office action, teaches dynamic conversation management that includes generally determining a “dynamism” of a user/participant. Particularly, as in [0019]-[0020], [0042], and [0049] Massey describes an “originator” score based on “originating an idea” as a contribution. Such originated ideas are generally ‘new’ and not similar to previous contributions. However, nothing in Massey describes any specific dynamism or “originator” scoring based on a similarity comparison of the subject matter of the detected activities to previous contributions of the user or other users in the session as specifically recited in the instant independent claims.
Krasadakis was previously cited during the prosecution of this application, and teaches generally recommending participants for a meeting. As in [0011] there is an interest in recommending relevant or otherwise valuable participants to engage in meetings. This includes as in [0018] general interest in “the performance of individual meeting participants.” As in [0028] and [0042] an aggregated meeting contribution score is determined based on “relevance” and reflecting “positive/negative effects” on previous meetings. However, such scoring while generally relating to a positive/negative aspect does not perform any similarity evaluation. Moreover, there is no aspect to the scoring relating to how dynamic a user’s contributions are as a “dynamism” based on a similarity comparison of the subject matter of the activities to previous contributions of the user or other users in the session.
Flores, as in [0007] relates to capturing data communicated by meeting participants and determining an “effectiveness rating” based on the “performance” of a meeting participant. As in [0036] such effectiveness rating can be contained in a user profile and as in [0044] relates to “the type of contributions made by a meeting participant.” However, there are scant details taught of how such type 
Zhu relates to a crow brainstorming service. As in [0071] the brainstorming service can determine “similarities” between ideas to remove duplicate ideas. The brainstorming service is generally collaborative, but is not ‘session’ or meeting based, but operates continually. While such similarity determination between “ideas” then generally has some relevance to the instant claims, there is no determination of “dynamism” based on any of the taught similarity calculations. Instead, Zhu is wholly focused on simply removing redundant or duplicate ideas, and not scoring or otherwise evaluating users/participants based on providing duplicate ideas. Thus nothing in Zhu teaches, suggests, or renders unpatentable determining how dynamic a user’s contributions are as a “dynamism” based on a similarity comparison of the subject matter of the contributions to previous contributions of the user or other users in the session.
Finally, Lorphelin relates to a collaboration system and determining “usefulness” of different contributions. Such usefulness can be determined based on a wide variety of disclosed criteria to include as in [0110] rating comments based on “similarity with previous contributions.” Lorphelin as at [0132]-[0134] also discussed an “originality indicator” based on whether data is copied from elsewhere on the internet. Like Zhu however, Lorphelin is not ‘session’ or meeting based, but focuses on collaborative websites like Wikipedia. Further while there is a usefulness scoring based on “similarity with previous contributions” such is described as essentially a plagiarism scoring, and not a dynamism determination. That is, there is no interest in how dynamic a user’s contributions are, as such dynamism is not necessary for contributions to a collaborative information source in the same way such is valuable for a live meeting session. Even taking the similarity analysis from Lorphelin, it does not clearly teach determining dynamism based on such, is not explicitly based on a participant’s previous contributions and other participant’s contributions, and is not based on similarity of subject matter. Thus nothing in Lorphelin teaches, suggests, or renders unpatentable determining how dynamic a user’s contributions are as a “dynamism” based on a similarity comparison of the subject matter of the contributions to previous contributions of the user or other users in the session.
None of the closest prior art found in the searches performed by the Examiner discloses, teaches, or renders obvious the above noted features recited in the independent claims in combination and conjunction with all of the other specific limitations recited in each of the independent claims. These limitations considered together in combination with all of the other limitations as recited in the independent claims as a whole have not been found to be taught or rendered obvious by the searches of the prior art or the described references. Therefore independent claim 1, 10, and 16 is allowable.
Dependent claims 2-9, 11-15, and 17-20 are allowable at least for depending on an allowed independent claim.

The allowed claims are claims 1-20

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T BROOKS whose telephone number is (571)272-3334.  The examiner can normally be reached on Monday - Friday 5:30AM to 2:00PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/David T. Brooks/               Primary Examiner, Art Unit 2156
3/23/2021